El Juez Asociabo Se. Wole,
emitió la siguiente opinión del Tribunal.
La presente es una causa seguida en la Corte de Distrito de Arecibo contra Bamón Barrios por el delito de acometi-miento y agresión con circunstancias agravantes. En 17 de Mayo del comente año, el Fiscal formuló acusación contra dicho Barrios; consignando en ella los becbos del siguiente modo:
*365“En la tarde del 11 de Mayo de 1904 el citado Ramón Barrios se chríjió á Bienvenido Laguna para pedirle explicaciones por un comu-nicado que el Laguna había publicado en el periódico “La Chispa” de aquél pueblo, y cuyo comunicado juzgó Barrios ofensivo para él, y con ese motivo surgió entre ambos una pendencia haciéndose mutua-mente varios disparos de rewolver sin llegar- á herirse.
En 25 del mismo mes celebróse el juicio oral, y el Tribunal considerando probados los hechos consignados en la acusación, declaró culpable al acusado y le condenó á sufrir seis meses de cárcel en la de San Juan y al pag’o de las cortas procesales-
Contra esta sentencia interpuso el acusado apelación para ante este Tribunal y en las copias remitidas por el Secretario de la Corte Inferior no consta pliego alguno de excepciones, ni se ha podido encontrar, despu.es de un exámen cuidadoso de las transcripciones de los autos, error alguno en que fundar la revocación de la sentencia dictada por la Corte de Distrito. La vista ante este Tribunal tuvo lugar en el dia de ayer; la representación del apelante no compareció, ni ha expresado por escrito los fundamentos de la apelación que ha estable-cido; por todas estas consideraciones soy de opinión que la sentencia dictada en esta causa por la Corte de Distrito de Arecibo debe confirmarse, con las costas del recurso al ape-lante.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones, y Asocia-dos, Hernández, Figueras y MacLeary.